ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Ameresco Select, Inc.                         )      ASBCA No. 61019
                                              )
Under Contract No. N4 7408-00-D-8131          )

APPEARANCES FOR THE APPELLANT:                       James D. Bachman, Esq.
                                                     Ron R. Hutchinson, Esq.
                                                      Doyle & Bachman, LLP
                                                      Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     David B. Stinson, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 15 February 201 7



                                                  /~#
                                                  MARKN.STE~
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61019, Appeal of Ameresco Select,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals